DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 29 September 2021.
2.  Claims 1-3 and 6-10 are pending in the application.
3.  Claims 1-3 and 6-10 have been rejected.
4.  Claims 4, 5 and 11-20 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2021 has been entered. 
Response to Arguments
6.  Applicant’s arguments with respect to claim(s) 1-3 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 1-3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Saint US 2019/0014094 A1 in view of Li et al US 2012/0243687 A1 (hereinafter Li).
As to claim 1, Le Saint discloses a computer-implemented method, comprising: 
determining a common secret at a first node in a network based, at least in part, on a first node private key of the first node and a second node public key of a second node in the network (i.e. the server computer can generate the same shared secret using the ephemeral public key of the client computer and a private key of the server computer) [0068]; and 
using the common secret to transmit at least one share of a verification element (i.e. using the secret to encrypt data) [0068]. 
Le Saint does not teach that the verification element that has been split into at least three shares to the second node to enable the second node to use the at least one share of the verification element to compute the verification element.  Le Saint does not teach storing the at least three shares of the verification element at different locations relative to each other.  Le Saint does not teach wherein a first share of the at least three shares is stored in or on a back-up or safe-storage facility that is separate, independent, and/or distinct from the locations in which other shares of the at least three shares are stored, and wherein the back-up or safe-storage facility is, or is operated by a party that is independent of at least the first node and that accepts responsibility for storing the share and supplying it upon request.
Li teaches that the verification element that has been split into at least three shares (i.e. as shown in figure 7 the key fragments are at least three and stored in regions of California, Texas and Virginia) [0077] to the second node to enable the second node to use the at least one share of the verification element to compute the verification element (i.e. using the fragments to reconstruct the key) [0024].  Li teaches storing the at least three shares of the verification element at different locations relative to each other i.e. as shown in figure 7 the key fragments are at least three and stored in regions of California, Texas and Virginia) [0077].  Li teaches wherein a first share (i.e. single fragment is at each key distribution computer system) [0032] of the at least three shares is stored in or on a back-up or safe-storage facility (i.e. remote data storage facility maintained by a third party) [0068] that is separate, independent, and/or distinct from the locations in which other shares of the at least three shares are stored, and wherein the back-up or safe-storage facility is, or is operated by a party that is independent (i.e. third party) [0068] of at least the first node and that accepts responsibility for storing the share and supplying it upon request [0082].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that the verification element would have been split into at least three shares to the second node to enable the second node to use the at least one share of the verification element to compute the verification element.  The at least three shares of the verification element would have been stored at different locations relative to each other.  A first share of the at least three shares would have been stored in or on a back-up or safe-storage facility that would have been separate, independent, and/or distinct from the locations in which other shares of the at least three shares were stored, and wherein the back-up or safe-storage facility was, or was operated by a party that was independent of at least the first node and that accepts responsibility for storing the share and supplying it upon request.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Li because by storing encryption key fragments in other geographic regions may remain advantageous as doing so provides redundancy and backup in the event of a region-level failure [0082].
As to claim 2, Le Saint does not teach the method of claim 1, wherein the verification element comprises: 
a representation of a cryptographic key different from the cryptographic key; or 
one or more elements which may be used to obtain the cryptographic key. 
Li teaches one or more elements which may be used to obtain the cryptographic key (i.e. using the fragments to reconstruct the key) [0024].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that one or more elements may be used to obtain the cryptographic key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Li because by storing encryption key fragments in other geographic regions may remain advantageous as doing so provides redundancy and backup in the event of a region-level failure [0082].
As to claim 3, Le Saint teaches the method of claim 1, wherein using the common secret to transmit the at least one share of the verification element comprises: 
using the common secret to generate an encryption key (i.e. using the secret to encrypt data) [0068].
Le Saint does not teach transmitting the at least one share of the verification element in an encrypted format using the encryption key. 
Li teaches transmitting the at least one share of the verification element in an encrypted format using the encryption key (i.e. encrypt the data objects) [0040-0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that the at least one share of the verification element would have been transmitted in an encrypted format using the encryption key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Li because by storing encryption key fragments in other geographic regions may remain advantageous as doing so provides redundancy and backup in the event of a region-level failure [0082].
As to claim 6, Le Saint does not teach the method of claim 1, wherein the verification element is a cryptographic key. 
Li teaches that the verification element is a cryptographic key (i.e. encryption key) [0013]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that the verification element would have been a cryptographic key. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Li because by storing encryption key fragments in other geographic regions may remain advantageous as doing so provides redundancy and backup in the event of a region-level failure [0082].
As to claim 9, Le Saint does not teach the method of claim 1, further comprising: splitting the verification element into the plurality of shares such that the verification element can be restored or regenerated from two or more shares of the plurality of shares, wherein no individual share of the plurality of shares is sufficient to restore or regenerate the verification element.
Li teaches splitting the verification element into the plurality of shares (i.e. fragments) [0029] such that the verification element can be restored or regenerated from two or more shares of the plurality of shares (i.e. reconstruct from fragments) [0029], wherein no individual share of the plurality of shares is sufficient to restore or regenerate the verification element (i.e. the encryption key can be reconstructed from some number k less than n of the fragments of the encryption key) [0062].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that the verification element would have been split into the plurality of shares such that the verification element could have been be restored or regenerated from two or more shares of the plurality of shares, wherein no individual share of the plurality of shares would have been sufficient to restore or regenerate the verification element.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Li because by storing encryption key fragments in other geographic regions may remain advantageous as doing so provides redundancy and backup in the event of a region-level failure [0082].
8.  Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Saint US 2019/0014094 A1 and Li et al US 2012/0243687 A1 (hereinafter Li) as applied to claim 1 above, and further in view of Campos US 2013/0304642 A1.
As to claim 7, the Le Saint-Li combination does not teach the method of claim 1, wherein the verification element is usable to control access to a resource. 
Campos teaches that the verification element is usable to control access to a resource (i.e. security key is used to access e-wallet) [0037].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Li combination so that the verification element is usable to control access to a resource.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Li combination by the teaching of Campos because it provides consumers a more efficient, secure and effective way of accessing and using their card-related assets [0007].
As to claim 8, the Le Saint-Li combination does not teach the method of claim 7, wherein the resource is a digital wallet. 
Campos teaches that the resource is a digital wallet (i.e. e-wallet) [0037].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Li combination so that the resource would have been a digital wallet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Li combination by the teaching of Campos because it provides consumers a more efficient, secure and effective way of accessing and using their card-related assets [0007].
9.  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Saint US 2019/0014094 A1 and Li et al US 2012/0243687 A1 (hereinafter Li) as applied to claim 9 above, and further in view of Smith et al US 2017/0228547 A1 (hereinafter Smith).
As to claim 10, the Le Saint-Li combination does not teach the method of claim 9, wherein Shamir's Secret Sharing Scheme is utilized as part of splitting the verification element into the plurality of shares. 
Smith teaches that Shamir's Secret Sharing Scheme is utilized as part of splitting the verification element into the plurality of shares [0116 and 0118].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Li combination so that Shamir's Secret Sharing Scheme would have been utilized as part of splitting the verification element into the plurality of shares.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Li combination by the teaching of Smith because Shamir secret sharing is a threshold scheme that provides perfect secrecy [0006].
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Cerruti et al US 2008/0101596 A1 directed to generating a distribution plan for distributing cryptographic splits of an encoded backup key to selected persons based on geographic and organizational diversity [abstract].
B.  Triandopoulos et al U.S. Patent No. 11,115,196 B1 directed to secret sharing with a verifiable reconstruction type [abstract].
C.  Hosaka et al US 2016/0337119 A1 directed to a secret sharing technique, and, more particularly, to guaranteeing of integrity of fragmented information [0001].
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492